Exhibit 99.1 500 Spruce Tree Centre 1600 University Avenue West St. Paul, Minnesota 55104-3825 USA 651.603.7700 Fax: 651.603.7795 www.imagesensing.com NEWS RELEASE Contact: Richard Ehrich, Chief Financial Officer Image Sensing Systems, Inc. Phone: 651.603.7700 FOR IMMEDIATE RELEASE Image Sensing Systems Announces First Quarter 2017 Financial Results · Achieved first quarter profitability; the first since 2010 · First quarter 2017 royalties were consistent with the prior year period · First quarter 2017 product sales decreased approximately 11 percent from the prior year period · Operating expenses decreased approximately 14 percent from the prior year period Saint Paul, Minn., May 3, 2017 Image Sensing Systems, Inc. (NASDAQ: ISNS) today announced results for its first quarter ended March 31, 2017. First Quarter Results: Image Sensing Systems’ (ISS) 2017 first quarter revenue was $3.1 million, compared to $3.2 million in the first quarter of 2016. Gross margin from operations for the first quarter of 2017 was 79 percent, a 7 percentage point increase from a gross margin of 72 percent for the same period in 2016. The increase in the gross margin percent was the result of higher percentage of revenue from royalties and improved product sales gross margin. Revenue from royalties remained constant at $1.6 million compared to the prior year period. Product sales decreased to $1.4 million in the quarter, an 11 percent decrease from the $1.6 million in the first quarter of 2016. Lower product sales resulted from a previously identified supply chain disruption that was not resolved until late into the first quarter, and softer demand in the Middle East and Europe due to suppressed oil prices and reduced European Union (EU) funding. Autoscope Video product sales and royalties were $260,000 and $1.6 million, respectively, and RTMS Radar product sales were $1.2 million in the first quarter of 2017. The Company’s net income in the first quarter was $197,000, or $0.04 per basic share, compared to a net loss of $292,000 or $0.06 per basic share, in the prior year period. The first quarter 2017 net income from operations includes operating expenses of $2.3 million, a reduction of $357,000, representing an improvement of approximately 14 percent from the first quarter of 2016. During the first quarter of 2017, we capitalized $174,000 of internal software development costs compared to $601,000 in the prior year period. Exhibit 99.1 On a non-GAAP basis, excluding intangible asset amortization, depreciation, and restructuring charges for the applicable periods, operating income from operations for the first quarter of 2017 was $353,000 compared to an operating loss of $88,000 in the first quarter of 2016. “It has been seven years since the company has posted a profitable first quarter. It is rewarding to see the hard work and discipline of the ISS team,” said Chad Stelzig, President and CEO for ISS. “While we are pleased with the results, we are not satisfied. Investment into new technology development, improved customer engagement initiatives, and continued collaboration with our partners will continue to promote profitable growth,” concluded Mr. Stelzig. Non-GAAP Financial Measures: We provide certain non-GAAP financial information as supplemental information to financial measures calculated and presented in accordance with GAAP (Generally Accepted Accounting Principles in the United States). This non-GAAP information excludes the impact of amortizing intangible assets and depreciation and may exclude other non-recurring items. Management believes that this presentation facilitates the comparison of our current operating results to historical operating results. Management uses this non-GAAP information to evaluate short-term and long-term operating trends in our core operations. Non-GAAP information is not prepared in accordance with GAAP and should not be considered a substitute for or an alternative to GAAP financial measures and maynot be computed the same as similarly titled measures used by other companies. About Image Sensing Systems Image Sensing Systems, Inc. is a global company dedicated to helping improve safety and efficiency for cities and highways by developing and delivering above-ground detection technology, applications and solutions. We give Intelligent Transportation Systems (ITS) professionals more precise and accurate information – including real-time reaction capabilities and in-depth analytics – to make more confident and proactive decisions. We are headquartered in St. Paul, Minnesota. Visit us on the web at imagesensing.com. Safe Harbor Statement: Statements made in this release concerning the Company’s or management’s intentions, expectations, or predictions about future results or events are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.
